Citation Nr: 1628853	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  12-04 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from October 1968 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that his hypertension is secondary to the service-connected right leg disability.  See 38 C.F.R. § 3.310.  In this regard, on his February 2012 substantive appeal form (VA Form 9), the Veteran indicated that his hypertension is related to the stress and pain from his right leg injury.  As of yet, no opinion on this contention has been obtained.  The Board finds that there is such a duty regarding the secondary service connection claim.  At the time of this examination, the examiner should also address direct service connection.  Upon remand, the AOJ should also issue a VCAA letter that addresses secondary service connection.

In light of the remand, relevant ongoing medical records should also be requested. 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request updated VA treatment records.

2.  Issue a VCAA notification letter regarding the issue of secondary service connection for hypertension.

3.  After completing directives #1-#2, schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension disability.  The claims file (to include access to any relevant electronic files) and a copy of this Remand must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the VA examiner should offer an opinion on the following:

(a) Is it at least as likely as not (i.e., 50 percent or greater probability) that the hypertension is attributable to service?

(b) If the answer to (a) is no, is it at least as likely as not (i.e., 50 percent or greater probability) that the hypertension was caused or aggravated the service-connected right leg disability?

The examiner should specifically consider the Veteran's lay testimony.

All opinions expressed should be accompanied by supporting rationale.

4.  After completing the above directives and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim for entitlement to service connection for hypertension on a direct and secondary basis based on the entirety of the evidence.  If any claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




